DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation term “generation unit, reception unit, control unit ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit ” coupled with functional language “ that …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  (Furthermore, None of the following terms: generation, reception, control are considered to be structural.).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification (shows) that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ([0016-0020]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US 2001/055373 A1).


Regarding Claim 1,
Yamashita discloses an electronic device (Fig.4(20); camera) comprising:

a generation unit that (See [0055-0056]; CPU) generates data (See [0066]; image data picked up);

a reception unit (Fig.4(21)) that receives (See [0057-0058]; transmit and receive radio wave), from an external device (Fig.3(10); Fig.8(50)); car navigation/UE), position information related to a position (See [0072-0073]; [0122-0123]; acquired position data from the car navigation service);

a storage unit (Fig.4(41,42,49)) that stores the received position information (See [0072-0074]; records position information); and

a control unit (Fig.4(40)) that determines an elapsed length of time that has passed since the reception unit received the position information (See [0130];  position data each indicating a current position are obtained at predetermined intervals of time t) ,

in response to the elapsed length of time being less than a predetermined length of time (See [0133]; [0136]; at interval of time t), 
correlates the generated data with the stored position information (See Fig.(12-14); [0133-0136]; moving image data and position data at intervals of time t are associated with each other, one position data is requested at one interval t), and

in response to the elapsed length of time being greater than or equal to the predetermined length of time (See Fig.(12-14);[0133-0136]; at tome t, tx2, tx3…, higher than predetermined time),
transmits a request, to the external device, to transmit new position information (See  (See Fig.(12-14); [0138];  position data at intervals of time t are obtained and associated with each other), and

correlates the generated data with the new position information   (See Fig.(12-14); [0136-0138]; the leading image (the image of the first frame) of each of the moving image data 1 to 3 is displayed on the corresponding position of the map based on the respective position data).
 



Regarding Claim 2,
Yamashita discloses an electronic device (Fig.4(20); camera) comprising:
a generation unit that (See [0055-0056]; CPU) generates data (See [0066]; image data picked up);

a reception unit (Fig.4(21)) that receives (See [0057-0058]; transmit and receive radio wave), from an external device (Fig.3(10); Fig.8(50)); car navigation/UE), position information related to a position (See [0072-0073]; [0122-0123]; acquired position data from the car navigation service);


a storage unit (Fig.4(41,42,49)) that stores the received position information (See [0072-0074]; records position information); and


and
a control unit (Fig.4(40)) that determines whether the reception unit (Fig.4(21)) received the position information  (See [0072-0073]; [0122-0123]; acquired position data from the car navigation service) after a time when the electronic device was last activated (See [0132]; if position is not received moving image data are held temporarily in the video camera 80, and the moving image data are transferred together with the position data after confirming the communication state) ,

         in response to the stored position information having been received after
the time when the electronic device was last activated (See Fig.(12-14); [0130-0132]; receiving position at interval t, once communication is detected), 
correlates the generated data with the stored position information (See Fig.(12-14); [0130-0131]; image data and position data are synchronized), and

in response to the stored position information not having been received (See [0132];  portable device or navigation data not active yet) 
after the time when the electronic device was last activated (See [0130-0131]; device configured to transmits  request signal for position data to the mobile phone at predetermined interval  t when image are created),

transmits a request, to the external device, to transmit new position
information (See [0072-0073]; [0130-0131]; device configured to transmits  request signal for position data to the mobile phone at predetermined interval  t),, and

correlates the generated data with the new position information (See Fig.(12-14); [0136-0138]; the leading image (the image of the first frame) of each of the moving image data 1 to 3 is displayed on the corresponding position of the
map based on the respective position data).
.



Regarding Claim 3, 4
Yamashita teaches all the features with respect to Claim 1, 2 and Yamashita further teaches 
            wherein the control unit (Fig.4(40)) attaches to the generated data  (See [0066]; image data picked up), the new position information (See (Fig.(12-14); [0136-0138]; new position data are correlated with generated data)    received by the reception unit (Fig.4(21)) received after transmission of the request (See [0072-0073]; [0130-0131]; instructions to received position information)), and

stores the new position information  (See [0072-0074]; records position information) in the storage unit (Fig.4(42,49)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646